Title: From Thomas Jefferson to Emmanuel Grouchy, 25 September 1821
From: Jefferson, Thomas
To: Grouchy, Emmanuel


Sir
Monticello
Sep. 25. 21.
I have to acknowledge your favor of the 9th being entirely retired from the business of the world and all correspondence with it’s authorities, I have been obliged rigorously to decline all sollicitations for office on behalf of others. I sincerely commiserate your case. the President is at this time at his seat adjoining this place, and I am to be with him tomorrow. I will mention your situation to him, so that if you should apply your name and case will be known to him, but my constant course in other similar  cases will oblige me to decline any solicitation in this. I sincerely wish you success in your application and salute you with sentiments of sympathy and respect.Th: Jefferson